DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/01/2021 has been entered.

Status of the Claims
Claims 1, 5-6, 9, 11, 15-17, 19-20 and 14 have been amended.  Therefore, claims 1, 3-11, 13-20 are pending.

Claim Construction
Independent claims recite limitation – “automatically select, in response to the generation of the transport request and based on … the transport request”. Wherein, in response to and based on the transport request is construed to be a duplicate functionality.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the applicant’s admitted prior art Simpson (US 2018/0293638) (see IDS filed 08/15/2019).

Regarding claim 1, Simpson teaches a system of automatically formulating a personalized meal for a user ([0070], [0094]) and of arranging transport of the meal to the user ([0059]-[0060]), the system comprising: 
at least a server adapted to store a first training set of data including physiological state data on a user and at least a first prognostic label ([0067] “index of the users preference which is derived from using neural networks that have been trained”), and to store a second training set of data including a second prognostic label and a first ameliorative process label ([0074] “system learns new weights using neural network probability weightings with iterative feedback from blood sampling to ascertain recursive effects”, C2 “input/output optimization data recursively in a neural network to further fine tune optimization input utility, input preference data, ingredient”, [0105]); 
a diagnostic engine operating on the at least a server, wherein the diagnostic engine is configured to: 
receive at least a biological extraction from the user ([0054] “a user may provide a blood and saliva sample”); and 
generate a diagnostic output, based on the at least a biological extraction ([0067] as in diagnosing “gluten intolerant or had celiac disease” from the blood and saliva samples); and 
an alimentary instruction set generation module operating on the at least a server ([0100]-[0101] “choosing the optimal combination of ingredients for blood or saliva” and “list of potential 
derive a plurality of alimentary information relating to the user from the biological extraction by performing at least one machine learning process on at least one of the first training set of data and the second training set of data (C1(e) “generating instructions to formulate a neural network decision tree and decision tree weights to weight with higher weights for user preferences which map ingredients and ingredient combinations to higher blood and saliva”); and 
generate an alimentary instruction set based upon the derived plurality of alimentary information related to the user (C1(c) “optimize the user preferences and nutrition combination of ingredients to move the users blood and saliva chemistry to target ranges efficiently”), said alimentary instruction set identifying a meal to be delivered to the user; wherein the at least a server is configured to: 
automatically generate, in response to the generation of the alimentary instruction set, a transport request based upon the generated alimentary instruction set, said transport request comprising data associated with a preparation of the meal and delivery of the meal to the user ([0059]-[0061]); 
retrieve, in response to the generation of the alimentary instruction set, a meal preparation preference associated with the user ([0061]); 
determine, based on the transport request, a global position of the user ([0054] “interact with the wireless GPS location network to obtain position of the user 110 relative to the user to consider delivery mechanisms”); 
automatically select ([0066] “The system then provides the user delivery and pick-up options for selected combinations of foods”), in response to the generation of the transport request and based on the global position of the user, the meal preparation preference of the user ([0062]), and the transport 
transmit, in response to the selection of the first and second physical performance entities, a plurality of user preference data associated with the user to at least a client device associated with the selected first and second physical performance entities ([0061]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.
The dependent claims are rejected in further view of Jones et al. (US 2018/0189728) and Lantrip et al. (US 2015/0363860) as indicated in the primary rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimmer et al. (US  2018/0144820) in view of Jones et al. (US 2018/0189728) and in further view of Lantrip et al. (US 2015/0363860).


at least a server adapted to store a first training set of data including physiological state data on a user and at least a first prognostic label, and to store a second training set of data including a second prognostic label and a first ameliorative process label ([0085], wherein decision tree is a learning classifier and is based on a set of training data, [0093]-[0094], [0182], [0184], [0211], [0261]); 
a diagnostic engine operating on the at least a server ([0092]), wherein the diagnostic engine is configured to: 
receive at least a biological extraction from the user ([0092], [0187]); and 
generate a diagnostic output, based on the at least a biological extraction ([0092] “Diagnostic measurements, which may be combinations of data elements from the vitals, genotypical and phenotypical data, may also be determined”, and determine “insulin sensitivity, heart health, micronutrient levels, cholesterol and triglyceride levels and inflammation”); and 
an alimentary instruction set generation module operating on the at least a server ([0092], [0094] “narrative or set of coaching instructions for the user”), wherein the alimentary instruction set generation module is configured to: 
derive a plurality of alimentary information relating to the user from the biological extraction by performing at least one machine learning process on at least one of the first training set of data and the second training set of data ([0085], wherein decision tree is a classifier based on a set of training data, [0087]-[0089]); and 
generate an alimentary instruction set based upon the derived plurality of alimentary information related to the user ([0069] “converts the data into a recommendation context”), said 
wherein the at least a server is configured to: 
automatically generate, in response to the generation of the alimentary instruction set, a transport request based upon the generated alimentary instruction set, said transport request comprising data associated with a preparation of the meal and delivery of the meal to the user; 
retrieve, in response to the generation of the alimentary instruction set, a meal preparation preference associated with the user ([0067], [0103]); 
determine, based on the transport request, a global position of the user ([0075]); 
arrange, in response to the generation of the transport request and based on the global position of the user ([0075]), the meal preparation preference of the user ([0077]-[0083]), and the transport request ([0084]), a first physical performance entity associated with preparation of the meal from a first set of physical performance entities and a second physical performance entity from a second set of physical performance entities, said selected second physical performance entity comprising a transportation channel configured to deliver the meal from the first physical performance entity ([0185] “meals processing … and arranging for delivery of meals or other food”, [0209] “food selections from ranked food recommendations, which are prepared and/or delivered to the user in some embodiments ( e.g., as food delivery”, [0249] “the method includes preparing and/or delivering a food selected or the user based on a system recommendation ( e.g., a food selected based on a recommendation from a diet type”); and 
transmit, in response to the selection of the first and second physical performance entities, a plurality of user preference data associated with the user to at least a client device associated with the selected first and second physical performance entities ([0220], [0249]).


transmit, in response to the selection of the first physical performance entities, a plurality of user preference data associated with the user to at least a client device associated with the selected first and second physical performance entities ([0035], [0040]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Grimmer to include automatic selection of first entities as disclosed by Lantrip.  Doing so would continuously identify individual food preferences and automatically creating real-time and dynamic personalized food services and serving food items that will satisfy the preferences and dietary requirements of individuals whenever and wherever they are required (Lantrip [0001], [0003]).

Grimmer does not explicitly teach, however Jones discloses automatically select, in response to the generation of the transport request and based on the global position of the user ([0030]) … a second physical performance entity from a second set of physical performance entities (F4-5, [0024]), said selected second physical performance entity comprising a transportation channel configured to deliver the meal from the first physical performance entity (F7); and 
transmit … a plurality of user preference data associated with the user to at least a client device associated with … second physical performance entities ([0024]-[0035]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Grimmer to include automatic selection of second entities as disclosed by Jones.  Doing 

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 3 and 13, Grimmer as modified teaches the system and the method further comprising a global positioning system configured to determine the current location of the user, wherein the global position of the user is further determined from the determined current location of the user (Jones [0020], [0023]-[0025], [0038], Lantrip [0033], [0048]).

Regarding claims 4 and 14, Grimmer as modified teaches the system and the method, wherein the transport request further comprises the plurality of user preference data (Jones [0025]-[0026], Lantrip [0040], [0031]-[0032] (see “food preparation instructions”).

Regarding claims 5 and 15, Grimmer as modified teaches the system and the method, wherein the transport channel of the second selected physical performance entity is further configured to deliver the meal, (Grimmer [0185] “meals processing … and arranging for delivery of meals or other food”, [0209] “food selections from ranked food recommendations, which are prepared and/or delivered to the user in some embodiments ( e.g., as food delivery”, [0249] “the method includes preparing and/or delivering a food selected or the user based on a system recommendation ( e.g., a food selected based on a recommendation from a diet type”, Lantrip [0037] “personalized food services across a multiplicity of delivery methods”, [0040] select “the most proximate meal preparation and a delivery center”) based on the plurality of data and the global position of the user (Jones [0023]-[0026]).

Regarding claims 6 and 16, Grimmer as modified teaches the system and the method wherein the at least a server is further configured to select the second physical performance entity from the second set of physical performance entities, based at least in part on a determination that one or more physical performance entities of the second set of physical performance entities are configured to transport the meal (Jones [0023]-[0026], [0029], Lantrip [0040], [0031]-[0032]).

Regarding claims 7 and 17, Grimmer as modified teaches the system and the method wherein the at least a server is further configured to transmit a transport request associated with the generated transport request, to the at least a client device associated with the selected second physical performance entity (Jones [0025], [0031], Lantrip [0040], [0031]-[0032]).

Regarding claims 8 and 18, Grimmer as modified teaches the system and the method, wherein the transport request associated with the generated transport request is transmitted based on the plurality of data and the ability of the selected second physical performance entity to execute the transport request (Jones [0023]-[0026], [0028], Lantrip [0040], [0031]-[0032]).

Regarding claims 9 and 19, Grimmer as modified teaches the system and the method, wherein the at least a client device associated with the selected physical performance entity, is further configured to receive, via the at least a server, the generated transport request (Jones [0023], [0026], [0029], [0031], Lantrip [0040], [0031]-[0032]).

Regarding claims 10 and 20, Grimmer as modified teaches the system and the method, wherein the at least a client device associated with the selected second physical performance entity, is further .

Response to Arguments
Applicant's arguments, filed 06/01/2021, in regard to presently amended claims, have been fully considered and are addressed in the updated rejections to the claims above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	August 1, 2021